Title: [May 3. 1778]
From: Adams, John
To: 


      This day May 3. 1778 We had Company to dine with Us, Mr. Izzard and his Lady, Mr. Lloyd and his Lady, Dr. Bancroft, and many others. Dr. Franklin and Mr. Izzard were upon such terms that the former would not invite the latter. I was determined that I would not enter into their Resentments, and therefore said to the Dr. that I would invite Mr. Izzard and his Family, which I did accordingly and they all came, Mr. Izzard and Mrs. Izzard, their little Son and two little daughters. We sent for all our young Gentlemen at Mr. Le Coeurs Accademy, and made a delightfull Show of young Americans.
     